Title: From George Washington to Robert Morris, 5 September 1793
From: Washington, George
To: Morris, Robert


          
            Dear Sir,
            Thursday Morning 5th Septr 1793
          
          The enclosed is, at Mr Powells request, returned to you; with my thanks for the
              perusal.
          I take the liberty (and for the reason therein mentioned) to lay before you General
            Spotswoods letter to me respecting his Son—assuring you at the sametime that it is for
            the sole purpose of complying with his request it is done—&
            not that I wish, in the smallest degree to urge the request further than it may coincide
            entirely with your own convenience & Plans. Yours
            always and Affectionately
          
            Go: Washington
          
        